Citation Nr: 1547926	
Decision Date: 11/13/15    Archive Date: 11/25/15

DOCKET NO.  14-19 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

C. Fields, Counsel


INTRODUCTION

The Veteran had active service from September 1958 to September 1962.  He died in July 2013, and the appellant is his surviving spouse.  This appeal comes before the Board of Veterans' Appeals (Board) from a September 2013 decision by the Department of Veterans Affairs (VA) Pension Center in Milwaukee, Wisconsin.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

If a Veteran's death is not service-connected, payment may be made toward the Veteran's funeral and burial expenses, if a Veteran dies from nonservice-connected causes while hospitalized by VA, which requires either admission at a VA facility or admission (transfer) at a non-VA facility pursuant to a VA contract under the authority of 38 U.S.C.A. § 1703.  See 38 C.F.R. § 3.1600(c).  

In her May 2014 substantive appeal (VA Form 9), the appellant asserted that the Veteran was under the care of VA providers from December 2012 until his death in July 2013, and that VA furnished a bed and home healthcare, although she reported that the Veteran was last admitted to a VA facility from January to March 2013.  

The Veteran's certificate of death shows that he died at University Medical Center.  His terminal treatment records have not been obtained, and the last VA treatment records in the claims file are dated in November 2012.  Thus, it is unclear if he was hospitalized in the non-VA facility pursuant to a VA contract or authorization.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the appellant to provide authorization for VA to obtain copies of the Veteran's terminal treatment records at University Medical Center.

2.  Obtain any VA treatment records for the Veteran dated from November 2012 through his death in July 2013, to include any authorizations for non-VA treatment at University Medical Center in July 2013.

If any records cannot be obtained, notify the appellant of the missing records, the efforts made to obtain them, and what further actions will be taken with regard to the claim.  Advise the appellant that she may submit the records.  

2.  If any issue on appeal remains denied, issue a supplemental statement of the case, before returning the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

